DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Applicant’s election without traverse of claims 1-15 in the reply filed on 02/07/2022 is acknowledged.
Drawings
2.	The drawings are objected to because the graphics and text of Figures 1-12 are not of sufficient quality such that all details in the drawings are reproducible in the printed patent [see MPEP §608.02 V-VII].  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Further, the quality of the specification is difficult to read and needs to be resubmitted in a legible form. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract of the disclosure is objected to because the abstract is over 150 words and contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
5.	Claims 1, 8, 11, and 12 are objected to because of the following informalities:
Claim 1, “removeably” should be amended to “removably”
Claim 8, “an independently rotatable element of the first group” and “a corresponding independently rotatable element of the second group” should be amended to “the independently rotatable element of the first group” and “the corresponding independently rotatable element of the second group” since this has already been claimed above 
Claim 11, “of-plurality of slave links” should be amended to “of the plurality of slave links”, “respective slave joints” should be amended to “the respective slave joints”, AND “respective master joints” should be amended to “the respective master joints”
Claim 12, “the corresponding rotatable elements” should be amended to “the corresponding independently rotatable elements” to keep the language consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 2, term “substantially perpendicular” is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to Claim 3, “the single axis” lacks antecedent basis since it has yet to be claimed 
In regards to Claim 4, “each corresponding independently rotatable element” lacks antecedent basis since it has yet to be claimed. The claim from which it depends only cites “one or more independently rotatable elements”. It appears this claim was meant to depend from claim 2.
In regards to Claim 5, the claim cites “a corresponding independently rotatable element” however this has already been claimed in claim 4. It is unclear if this is the same corresponding independently rotatable element or a new one. For examination purposes this is being interpreted as the same corresponding independently rotatable element.
In regards to Claim 7, “the plurality of independently rotatable elements” lacks antecedent basis since it has yet to be claimed. The claim from which it depends only cites “one or more independently rotatable elements”.  
In regards to Claim 11, “the kinematic model of the plurality of master links and respective master joints” lacks antecedent basis since it has yet to be claimed.
Claims 8-10 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhani (US 6786896 B1) .
	In regards to claim 1, Madhani discloses a surgical teleoperated device for performing a surgery on a patient (Abstract), the surgical teleoperated device comprising: 
a handle configured to be held by a surgeon (Col 29, lines 30-40 disclose a user handle for the device, 408); 
an end effector spaced apart from the handle, the end effector configured to contact tissue of the patient during the surgery (Abstract discloses the device having an end effector and Col 2, lines 45-50 discloses the end effector contacts the tissue); 
a transmission system that operatively couples the end effector to the handle such that movements of the end effector correspond to movements of the handle, the transmission system comprising one or more driving elements (Col 5, lines 50-57 discloses the device comprising a transmission system made up of joints and cables, i.e. driving elements); and 
a plurality of driven elements arranged to cause movement of the end-effector, the plurality of driven elements removeably coupled to one or more independently rotatable elements, at least one of the one or more independently rotatable elements configured to be rotated via the one or more driving elements responsive to movements of the handle (Col 13, lines 5-15 discloses a plurality of cables around capstans, i.e. driven elements, which can all be removed).
In regards to claim 2, Madhani discloses the surgical teleoperated device of claim 1, wherein a segment of each driven element is removably connected to a corresponding independently rotatable element such that each segment is guided along a path within a plane which is substantially perpendicular to an axis about which the corresponding independently rotatable element is arranged to rotate (Col. 13, lines 5-15 disclose a plurality of cables around corresponding capstans and each portion of the cable that touches the capstone is considered the segment. Further, the cable going around the diameter of the capstan would cover the rotatable aspect of the claim) 
In regards to claim 3, Madhani discloses the surgical teleoperated device of claim 2, wherein the path extends along a circular trajectory having a center point coincident with the single axis (Col. 13, lines 5-15 disclose the cables around a capstan, the claimed path would be the diameter of the capstan and the center point of this capstone would be the axis of rotation).
In regards to claim 7, Madhani discloses the surgical teleoperated device of claim 1, wherein the plurality of independently rotatable elements are arranged into two groups, wherein a first group of independently rotatable elements are coaxially mounted to rotate about a first axis of rotation and a second group of independently rotatable elements are coaxially mounted to rotate about a second axis of rotation (Col. 13, lines 5-15 disclose a plurality of cables and capstones)
In regards to claim 12, Madhani discloses the surgical teleoperated device of claim 1, wherein the plurality of driven elements comprises a plurality of cables arranged to be driven by the rotation of each one of the corresponding rotatable elements (Col. 13, lines 5-15 disclose a plurality of cables and capstones).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102, if the differences between the claimed invention and the
prior art are such that the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Madhani (US 6786896 B1) .
	In regards to claim 14, Madhani discloses a surgical system comprising the surgical teleoperated device of claim 1 and a second surgical teleoperated device, the second surgical teleoperated device comprising: a second handle configured to be held by the surgeon; a second end effector spaced apart from the second handle, the second end effector configured to contact tissue of the patient during the surgery  (Col 29, lines 30-40 disclose a user handle for the device, 408. Abstract discloses the device having an end effector and Col 2, lines 45-50 discloses the end effector contacts the tissue). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include two handles and two end effectors instead of one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In regards to claim 15, Madhani discloses the surgical system of claim 14, further comprising a display to permit visualization of the surgery (Claims 7-8 disclose a display).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10265129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US 10265129 B2 has the contents of claims in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SKYLAR LINDSEY CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 November 2022